DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 1-8 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
memory, in claims 1 and 5; (read as: means for storing). Corresponding structure described in specification ([0037]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the print material filament" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the physical characteristic" in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the print material filament" twice in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0209978 A1, hereinafter “Snyder”) in view of Luo et al. (US 2017/0066188 A1, hereinafter “Luo”), and further in view of Hocker (US 2018/0001565 A1). 
The Examiner notes that the Claim 1 limitation “wherein the 3D printer is configured to modify a print parameter based on the characteristic of the print material filament” is a statement of intended use of the filament production apparatus and is given little patentable weight.
Regarding Claim 1, Snyder discloses an apparatus for making and a method for making a print material filament that may be fed into an additive manufacturing device (3D printer) ([0056], [0062]), the apparatus comprising an extrusion mechanism (extruder, 106) and a spooling assembly (spooler, 110)) ([0069-0070]). The spooler is configured to receive filament as it exits the extruder at a die (1002) and wind the filament onto a spool suitable for utilization by an additive manufacturing device (300) ([0070]). Feedback from the extruder regarding internal pressures of the material (a characteristic of the print material internal to the extruder, not a characteristic of the print material filament exiting the extruder) being extruded may be received by controlling electronics (118) and will determine the rate at which filament (200) is spooled to aid in maintaining a constant diameter on the filament ([0118]). Because pressure data is received by the controlling electronics, it is implicit a pressure sensor is disposed in the extruder to output the pressure data ([0123]). Thus, Snyder teaches apparatus configured to use sensor feedback to indirectly control diameter of the filament. 
Snyder does not disclose a sensor to measure a characteristic of the print material filament exiting the extruder. Snyder does not disclose the spool includes an indicium. Snyder does not disclose a memory that stores the characteristic of the print material filament and the indicium and links the characteristic of the print material filament and the indicium for retrieval of the characteristic of the print material filament by a 3D printer, wherein the 3D printer is configured to modify a print parameter based on the characteristic of the print material filament.
In the same field of endeavor, extruding a filament and winding on a spool for use in 3D printing, Luo discloses manufacturing a filament using a melt-extrusion process, measuring physical dimensions of the filament, winding onto a spool, and heat treating the filament ([0020-0025]). Extrudate is cooled, stretched by a puller to a final diameter (characteristic of the print material filament), continuously monitored by a dual-axis laser micrometer (diameter sensor) and wound onto a spool ([0034]). Thus, Luo discloses an extruder including a sensor to measure a characteristic of the print material filament exiting the extruder. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Snyder invention of an apparatus for extruding and spooling filament for 3D printing, as discussed above, with the Luo teaching of continuously measuring final diameter of the filament. One would be motivated to combine them by a desire to gain the benefit of controlling diameter of the filament as required by downstream processes, as taught by Luo ([0025]).
In the same field of endeavor, using a filament wound on a spool in a 3D printing process, Hocker discloses a method and apparatus for additive manufacturing including an additive manufacturing system (100) with an extrusion head assembly (170) configured to take in a support material filament (182) and a model material filament (184) in the form of continuous filaments on spools ([0031], [0038]). The material spools used can be authenticated when the spools are positioned in the system ([0041]). The system operations may be at least partially performed by one or more controllers configured by software ([0045]).
Introducing print material filament to a 3D printer can include authenticating the material at or near an extrusion head assembly using an authentication device ([0061]). Authentication information can be determined using information about a material characteristic ([0116]). Material characteristic data can be created by measuring and recording information about the material at various points along a length of the material ([0116]). The material characteristic can be measured at a time of material manufacture ([0116]). The material characteristic information can be recorded on a tangible, non-transitory medium (e.g., a memory circuit) and can be accessible by one or more additive manufacturing systems ([0116]).
Authentication information may be information about an effective cross section (diameter measured along two axes) of a material filament, such as determined using a sensor, to control a motor which is turn rotates feed rollers to advance the filament toward a nozzle tip of an additive manufacturing system, and which is used to adjust the speed of the feed roller to supply a constant feed rate (print parameter) of material to the application tip ([0084]). Information about a material characteristic such as material dimension such as diameter can be encoded using an indicium that is associated with the spool and recorded in the memory ([0067], [0075]). The stored indicium information and the stored material characteristic information can be used to authenticate a material for use ([0067]). A material manufacturer can maintain a material characteristic database that can be queried by an additive manufacturing system when the system is authenticating a new material for use ([0116]). It is implicit the indicium information and the material characteristic information are linked to allow for retrieval and authentication. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Snyder invention of an apparatus for extruding and spooling filament for 3D printing, as discussed above, with the Hocker teaching of associating an indicium with a spool and storing in memory the indicium data and the measured diameter data. One would be motivated to combine them by a desire to gain the benefit of authenticating material before use to modify the print parameter based on the stored material characteristic to optimize print quality.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. The Examiner notes the Claim 2 limitation depends from a Claim 1 limitation reciting a statement of intended use of the apparatus that is given little patentable weight. The Claim 2 limitation is also a statement of intended use of the apparatus and is given little patentable weight. Nonetheless, Hocker discloses the print parameter is a feed rate of the print material filament as discussed above.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. Hocker further discloses the use of a barcode as the indicium ([0075]).
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. Luo discloses using the laser micrometer sensor to measure the characteristic of the print material filament exiting the die, as discussed above. Snyder further discloses the extruder comprises an auger (screw, 1902) within a barrel (1810) with band heaters (at least one heater, 1806), and a die (1904) ([0113-0114]).


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2015/0209978 A1, hereinafter “Snyder”) in view of Luo et al. (US 2017/0066188 A1, hereinafter “Luo”), and further in view of Hocker (US 2018/0001565 A1). 
Regarding Claim 5, Snyder discloses an apparatus for making and a method for making a print material filament that may be fed into an additive manufacturing device (3D printer) ([0056], [0062]), the apparatus comprising an extrusion mechanism (extruder, 106) and a spooling assembly (spooler, 110)) ([0069-0070]). The spooler is configured to receive filament as it exits the extruder at a die (1002) and wind the filament onto a spool suitable for utilization by an additive manufacturing device (300) ([0070]). Feedback from the extruder regarding internal pressures of the material (a characteristic of the print material internal to the extruder, not a characteristic of the print material filament exiting the extruder) being extruded may be received by controlling electronics (118) and will determine the rate at which filament (200) is spooled to aid in maintaining a constant diameter on the filament ([0118]). Because pressure data is received by the controlling electronics, it is implicit a pressure sensor is disposed in the extruder to output the pressure data ([0123]). Thus, Snyder teaches apparatus configured to use sensor feedback to indirectly control diameter of the filament. 
Snyder does not disclose measuring a filament material characteristic of the filament exiting an extruder. Snyder does not disclose a spool marked with an indicium. Snyder does not disclose storing the filament material characteristic measured and linking to the indicium in a memory for retrieval by a 3D printer that modifies a print parameter based on the filament material characteristic.
In the same field of endeavor, extruding a filament and winding on a spool for use in 3D printing, Luo discloses manufacturing a filament using a melt-extrusion process, measuring physical dimensions of the filament, winding onto a spool, and heat treating the filament ([0020-0025]). Extrudate is cooled, stretched by a puller to a final diameter (characteristic of the print material filament), continuously monitored by a dual-axis laser micrometer (diameter sensor) and wound onto a spool ([0034]). Thus, Luo discloses measuring a filament material characteristic of the filament exiting an extruder. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Snyder invention of an apparatus for extruding and spooling filament for 3D printing, as discussed above, with the Luo teaching of continuously measuring final diameter of the filament. One would be motivated to combine them by a desire to gain the benefit of controlling diameter of the filament as required by downstream processes, as taught by Luo ([0025]).
In the same field of endeavor, using a filament wound on a spool in a 3D printing process, Hocker discloses a method and apparatus for additive manufacturing including an additive manufacturing system (100) with an extrusion head assembly (170) configured to take in a support material filament (182) and a model material filament (184) in the form of continuous filaments on spools ([0031], [0038]). The material spools used can be authenticated when the spools are positioned in the system ([0041]). The system operations may be at least partially performed by one or more controllers configured by software ([0045]).
Introducing print material filament to a 3D printer can include authenticating the material at or near an extrusion head assembly using an authentication device ([0061]). Authentication information can be determined using information about a material characteristic ([0116]). Material characteristic data can be created by measuring and recording information about the material at various points along a length of the material ([0116]). The material characteristic can be measured at a time of material manufacture ([0116]). The material characteristic information can be recorded on a tangible, non-transitory medium (e.g., a memory circuit) and can be accessible by one or more additive manufacturing systems ([0116]).
Authentication information may be information about an effective cross section (diameter measured along two axes) of a material filament, such as determined using a sensor, to control a motor which is turn rotates feed rollers to advance the filament toward a nozzle tip of an additive manufacturing system, and which is used to adjust the speed of the feed roller to supply a constant feed rate (print parameter) of material to the application tip ([0084]). Information about a material characteristic such as material dimension such as diameter can be encoded using an indicium that is associated with the spool and recorded in the memory ([0067], [0075]). The stored indicium information and the stored material characteristic information can be used to authenticate a material for use ([0067]). A material manufacturer can maintain a material characteristic database that can be queried by an additive manufacturing system when the system is authenticating a new material for use ([0116]). It is implicit the indicium information and the material characteristic information are linked to allow for retrieval and authentication. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Snyder invention of an apparatus for extruding and spooling filament for 3D printing, as discussed above, with the Hocker teaching of associating an indicium with a spool and storing in memory the indicium data and the measured diameter data. One would be motivated to combine them by a desire to gain the benefit of authenticating material before use to modify the print parameter based on the stored material characteristic to optimize print quality.
Regarding Claim 6, the limitations of Claim 5 from which Claim 6 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. Hocker discloses the print parameter is a feed rate of the print material filament as discussed above. 
Regarding Claim 7, the limitations of Claim 5 from which Claim 7 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. Hocker discloses the physical characteristic of the print material filament is a diameter of the print material filament as discussed above.
Regarding Claim 8, the limitations of Claim 5 from which Claim 8 depends are disclosed by the combination Snyder and Luo and Hocker as discussed above. Luo discloses the filament material characteristic is measured with a laser micrometer as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743